DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Response to Arguments
Applicants’ arguments filed on 11/29/2021 with respect to claims 21-40 have been fully considered but they are not persuasive.
In re pages 10-13, Applicants state that “The Examiner also rejected Claims 21-40 under 25 U.S.C. § 102(a)(2) for being anticipated by Kuo et al (U.S. Pub. No. 2016/0180059) (Kuo). Applicants respectfully traverse these rejections. Prior to addressing this rejection, a brief description of the invention will first be provided. In one embodiment of the present invention, a user's performance (e.g., movement) in a particular sporting activity (e.g., golf, tennis, etc.) is captured (e.g. via video) and analyzed (e.g., compared to known content) instructions can then be provided to the user for improving their performance in the same (e.g., better form, movement, etc.). To this end, Claim 21 provides “[a] system for improving a user's performance in a physical receiving video data from a camera, said video data including video of at least said user during a period of time while participating in said physical activity ... analyzing said video data to identify movements of said user while participating in said physical activity; comparing said user's movements with predetermined movements to determine at least one difference therebetween ... and using said at least one difference to provide information to said user concerning said user’s performance .... said information comprising at least one instruction to said user concerning said user's participation ....” (emphasis added) With respect to these features, the Examiner cited to Kuo at Figures 2-4, 8, and 7, and Paragraphs 39-40 and 51-58. See Office Action at 21-24. Figures 2-4 and 6 merely provide that both video and sensor data are collected. To this end, Paragraphs 39 and 40 provide that “[t]his facilitates matching portions of the video recording with portions of the sensor data that were produced during corresponding periods of time.” In other words, while sensor data is being collected, video of the user is also being recorded. However, the video is merely to be watched; is it not analyzed as claimed. Instead, it is the sensor data that is analyzed to provide feedback as to how the user is performing. This can be seen in Figure 7, where “one or more sensors 22 are mounted on fabric sleeve 70 which can be worn while playing a sport such as basketball” Kuo at Para 0054. "Sensors 22 attached to fabric sleeve 70 detect the primary shooting arm of athlete 74." Id. at Para. 0056. "Athlete 74 can receive immediate feedback through audio and visual indicators 76 coupled to sensors 22." Id. “Processor device 32 uses sensor data 18 from sensors 22 to detect when the athlete makes a shot and analyzes the form of the shot.” Id. at Para. 0057. While Kuo provides that video of the there is no discussion in Kuo of the video data being analyzed to identify movements, where those movements are compared to predetermined movements to determine at least one difference therebetween, as claimed. As such, Kuo cannot anticipate independent Claims 21, 31, and 40, or Claims 22-30 and 32-39, which depend therefrom. Nonetheless, in an effort to expedite a timely Notice of Allowance, Applicants have further amended Claim 21 to provide that the video is data is first analyzed to identify a particular activity, where each activity had different movements associated therewith (i.e., “analyzing said video data to determine an activity from a plurality of activities that is being performed by said user, wherein a first one of said plurality of activities includes a first set of movements and a second one of said plurality of activities includes a second set of movements that are different from said first set of movements”). For example, the video data may be analyzed to determine what sport the user is playing (e.g., tennis, golf, etc.), or an action included therein (e.g., driving vs. pulling, throwing vs. catching, etc.), etc. Once a particular activity is identified, the video data can then be analyzed for a movements and compared to predetermined movements associated with the identified activity. For example, movements for participating in tennis are different from movements for participating in golf. Similarly, movements for throwing a ball are different from movements for catching a ball. To this end, Claim 21 has been amended to provide: comparing said user's movements with a first set of predetermined movements to determine at least one different therebetween when it is determined that said user is performing said first one of said plurality of activities, said first set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said first one of said plurality of activities; comparing said user's movements with a second set of predetermined movements to determine at least one different therebetween when it is determined that said user is performing said second one of said plurality of activities, said second set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one performance in said second one of said plurality of activities; Claim 21 (emphasis added). Similar amendments have been made to Claims 31 and 40. In support of this, the specification provides that the system can “automatically classify video content (e.g., what sport is in the video). Once content is identified, either automatically or manually, algorithms can be used to compare the user's activity to an idealized activity.” Application at p. 13, II. 12-21; see also id. at p. 31, II. 17-20 (“Thus, as shown in Fig. 9, the identifier 802 may include both a session identifier 902, uniquely identifying the session via a global unique identifier (GUID), and an activity identifier 904, uniquely identifying the activity via a globally unique identifier (GUID), where the session/activity relationship is that of a parent/child.”). Because Kuo does not disclose analyzing video to both (A) identify a particular activity and (B) identify movements related to the identified activity, where movements for a first activity are different from movements for a second activity, the rejections of independent Claims 21, 31, and 40, as well as the rejections of Claims 22-30 and 32-39, which depend therefrom, should respectfully be withdrawn. A timely Notice of Allowance is respectfully requested.”
(1) In response, the Examiner respectfully disagrees. For instance, Kuo discloses in paragraph 31 the following: First, examples of physical activities include without limitation, shooting a basketball into a hoop, pitching a baseball, swinging a golf club, baseball bat, tennis racket, hockey stick, or other type of equipment, and kicking a football. Second, the physical activity does not need to be sporting activity. Third, the physical activity can be one that is performed for physical therapy or rehabilitation. Fourth, the physical activity can be an exercise designed to help the person recover strength or mobility. Fifth, the physical activity can be an everyday task, such as walking, running, lifting a spoon or glass toward one's mouth, etc., which the person may have difficulty in performing due to injury, disease, or other condition. Thus, a plurality of physical activities are identified when analyzing the video data, since the video recording is correlated to the sensor data when analyzing the sensor data as described further below. Furthermore, it should be noted that the plurality of physical activities includes a variety of movements, hence, the variety of movements of the plurality of physical activities are different. 
And Kuo discloses in paragraph 38 the following: First, a video recording is received as shown in fig. 1, block 12. Second, the video recording can be received simultaneously with receiving the sensor data as shown in fig. 1. Third, alternatively, the video recording can be received at a different time from when the sensor data is received as shown in fig. 1. Forth, the video recording is produced during the periods of time in which the sensor data was produced as shown in fig. 1. Fifth, the video recording shows the person performing the physical activity from which the sensor data  Thus, since the video recording is correlated to the sensor data, the video data is actually analyzed when analyzing the sensor data as described further below. 
And Kuo discloses in paragraph 39 the following: First, the video recording that was received is correlated with the sensor data that was received as shown in fig. 1, block 14. This facilitates matching portions of the video recording with portions of the sensor data that were produced during corresponding periods of time. Second, the correlation step can be performed at some period of time after the sensor data and/or the video recording was completely received as shown in fig. 1. Third, alternatively, the correlation step can be performed while the sensor data and/or the video recording are being received as shown in fig. 1. Thus, since the video recording is correlated to the sensor data, the video data is actually analyzed when analyzing the sensor data as described further below. 
And Kuo discloses in paragraph 40 the following: First, a camera may start producing video recording 16 before any of the sensors start producing sensor data 18 as shown in fig. 2. Thus, data at the beginning of the sensor data stream would not correspond to video images at the beginning of the video recording. Second, this difference in timing is taken into account by correlating the video recording with the sensor data so that equivalent points (i.e., points corresponding in time) in video recording 16 and sensor data 18 can be readily found as shown in fig. 2. Third, there are a number of ways to correlate video recording 16 to sensor data 18 as shown in fig. 2. Thus, since the video recording is correlated to the sensor data, the video data is 
And Kuo discloses in paragraph 41 the following: First, system 20 for generating a report for a physical activity as shown in fig. 3. Second, system 20 includes one or more sensors 22 and recording device 24 as shown in fig. 3. For example, all sensors 22 can be myography sensors configured to detect muscle activity (muscle contraction and/or fatigue). Third, alternatively all sensors 22 can be IMUs or other sensors configured to detect movement of a limb, including acceleration and direction of movement as shown in fig. 3. Fourth, alternatively, some sensors 22 can be myography sensors while other sensors 22 are sensors configured to detect movement of a limb, including acceleration and direction of movement as shown in fig. 3. Thus, since the video recording is correlated to the sensor data, the video data is actually analyzed when analyzing the sensor data as described further below. Furthermore, it should be noted that the plurality of physical activities includes a variety of movements, hence, the variety of movements of the plurality of physical activities are different. 
And Kuo discloses in paragraph 42 the following: First, although the one or more sensors 22 are illustrated schematically as a single box, it is to be understood that the box can represent any number of sensors which may be located on any number of areas of the person's body as shown in fig. 3. Second, Recording device 24 includes camera 26 configured to record video images which are stored in memory unit 28 as shown in fig. 3. Third, recording device 24 also includes receiver unit 30 configured to receive sensor data 18 from one or more sensors 22. Fourth, receiver unit 30 can be Fifth, additionally or alternatively, receiver unit 30 can be configured to receive sensor data 18 through an electrical wire or optical fiber that connects sensors 22 to recording device 24. Thus, since the video recording is correlated to the sensor data, the video data is actually analyzed when analyzing the sensor data as described further below. 
And Kuo discloses in paragraph 43 the following: First, in system 20, a common reference time can be created between video recording 16 and sensor data 18. For example, both video recording 16 and sensor data 18 can be time stamped by processor device 32 based on internal clock 34 of recording device 24 as shown in figs. 2-3. Second, exemplary time stamp 36 is schematically illustrated in FIG. 2. Third, there can be one more time stamps at different times as shown in fig. 2. Thus, since the video recording is correlated to the sensor data, the video data is actually analyzed when analyzing the sensor data as described further below. 
And Kuo discloses in paragraph 45 the following: First, system 40 for generating a report for a physical activity. Second, camera 26 communicates directly with one or more sensors 22. Third, camera 26 is designed mainly for making video recordings, although it has additional functionality that enables it to receive indexing data 42 from one or more sensors 22 while camera 26 produces video recording 16. Fourth, indexing data 42 can include time stamp 36 which processor device 32 of camera 26 applies to video recording 16 as described for FIG. 2. Fifth, optionally, receiver unit 30 
And Kuo discloses in paragraph 48 the following: First, the exemplary systems of FIGS. 3-5 allow the video recording to be correlated with sensor data such that a portion of video recording 16 can be identified based on a portion of sensor data 18 which has been interpreted as being representative of performance of a physical activity with desirable form. Second, systems configured in other ways can establish a common reference time that allows the video recording to be correlated with sensor data. Thus, since the video recording is correlated to the sensor data, the video data is actually analyzed when analyzing the sensor data as described further below. 
And Kuo discloses in paragraph 49 the following: First, the sensor data 18 may correspond to various biomechanical motions corresponding to both physical activities of interest and physical activities which are not interest. Second, the physical activities of interest will depend on what one wishes to study or train. Third, for a sports training example, one may be interested in the activity of shooting a basketball but not the activity of catching a basketball. Fourth, for a physical therapy or rehabilitation example, one may be interested in the act of standing up from a seated position but not the act of moving one's legs while seated. Fifth, as discussed below, the physical activity of interest may be targeted by the system to generate a concise report that 
And Kuo discloses in fig. 6 paragraph 51 the following: First, video recording 16 is produced over multiple periods of time: P1, P2, and P3. Second, each period of time has a corresponding portion in video recording 16 and sensor data 18, each of which are schematically depicted by a different type of linear shading line. Third, portion 52 of sensor data 18 at time period P2 may include biometric and/or biomechanical data which has been determined by processor device 32 to have satisfied a criterion for performing the physical activity with desirable form. Fourth, the criterion will depend on the type of physical activity which is being evaluated. For example, a criterion can be that the angle of the person’s elbow (between the upper arm and the forearm) be from 10 to 20 degrees for the type of physical activity being evaluated, and one or more sensors 22 are arranged on the person to provide measurements of the elbow angle. Fifth, portion 52 of the sensor data at time period P2 includes measurements of the elbow angle as being 15 degrees, so processor device 32 interprets portion 52 of the sensor data to be a representation of desirable form. Sixth, because video recording 16 has been correlated to sensor data 18, processor device 32 can readily identify portion 54 of video recording 16 from the same period of time P2. Processor device 32 refers to Seventh, this enables a coach, a therapist, the person who performed the activity, or other user to view a report that includes portion 54 of video recording 16 showing desirable form. Eighth, the report may exclude portion 58 of video recording 16 if it is determined that portion 58 shows undesirable form. Thus, since the video recording is correlated to the sensor data, the video data is actually analyzed when analyzing the sensor data. Furthermore, it should be noted that the plurality of physical activities includes a variety of movements, hence, the variety of movements of the plurality of physical activities are different. 
And Kuo discloses in fig. 6 paragraph 52 the following: First, desirable biomechanical form was being targeted and the criterion that was used was for desirable biomechanical form. Second, the user of the system may wish to target undesirable biomechanical form so as to learn how to recognize and avoid it. For example, portion 56 (FIG. 6) of sensor data 18 at time period P3 may include biometric and/or biomechanical data which processor device 32 has determined to have satisfied a criterion for performing the physical activity with undesirable form. Third, the criterion for undesirable biomechanical form will depend on the type of physical activity which is being evaluated. For example, a criterion for undesirable form can be that the angle at the person’s shoulder (between the upper arm and the torso) be less than 15 degrees for the type of physical activity being evaluated, and one or more sensors 22 are arranged on the person to provide measurements of the shoulder angle. Fourth, portion 56 of the sensor data at time period P3 includes measurements of the shoulder angle Fifth, because video recording 16 has been correlated to sensor data 18, processor device 32 can readily identify portion 58 of video recording 16 from the same period of time P3. Sixth, processor device 32 refers to time stamp 36, which provides a common reference time, to match portion 56 and portion 58. Seventh, this enables a coach, therapist, the person who performed the activity, or other user to view a report that includes portion 58 of video recording 16 showing undesirable form. Eighth, the report may exclude portions of the video recording 16 which are not of interest, such as portion 56 that shows desirable form. Thus, since the video recording is correlated to the sensor data, the video data is actually analyzed when analyzing the sensor data. Furthermore, it should be noted that the plurality of physical activities includes a variety of movements, hence, the variety of movements of the plurality of physical activities are different. 
And Kuo discloses in fig. 7 paragraph 55 the following: First, one or more sensors 22 are mounted on fabric sleeve 70 which can be worn while playing a sport such as basketball. For example, the sensor/sleeve combination, referred to as training sleeve 72, can provide a basketball player with feedback on jump shots and free throws. Second, although the sleeve 70 is described below as being worn on a person's arm, a similar sleeve could be worn be worn on the leg or other part of the body with sensors 22 arranged as appropriate for that part of the body. Thus, since the video recording is correlated to the sensor data, the video data is actually analyzed when analyzing the sensor data. Furthermore, it should be noted that the plurality of physical activities 
And Kuo discloses in fig. 7 paragraph 56 the following: First, sensors 22 attached to fabric sleeve 70 detect the primary shooting arm of athlete 74. Second, sensors 22 enable processor device 32 to detect when athlete 74 makes a shot toward a basketball hoop (as opposed to another maneuver, such as dribbling the ball) and to analyze the form of the shot. Third, athlete 74 can receive immediate feedback through audio and visual indicators 76 coupled to sensors 22. Indicators 76 can include lights (e.g., light emitting diodes or lamps) and/or speakers or other device configured to generate a sound. Fourth, when the athlete's form is incorrect or undesirable, indicators 76 emit a light and/or sound to indicate how to improve the shot. Fifth, athlete 74 may also track her performance and compare it to that of teammates using a smartphone app (application program). Also, see paragraph 57. Thus, since the video recording is correlated to the sensor data, the video data is actually analyzed when analyzing the sensor data. Furthermore, it should be noted that the plurality of physical activities includes a variety of movements, hence, the variety of movements of the plurality of physical activities are different. 
And Kuo discloses in fig. 7 paragraph 58 the following: First, processor device 32 uses sensor data 18 from sensors 22 to detect when the athlete makes a shot and analyzes the form of the shot. Second, the detection of a shot and the analysis of the shot are performed by algorithms running in processor device 32. Third, the shot is Fourth, measurements can include without limitation joint angles, acceleration, and direction of movement. Fifth, the reference or heuristic for a "good shot" is based on a set of constraints of these measurable parts. Sixth, the reference or heuristic for a good shot can be configured from the smartphone app (application program) to personalize for a particular athlete. Also, see paragraphs 59, 65. Thus, since the video recording is correlated to the sensor data, the video data is actually analyzed when analyzing the sensor data. Furthermore, it should be noted that the plurality of physical activities includes a variety of movements, hence, the variety of movements of the plurality of physical activities are different. 
And Kuo discloses in figs. 6-8 paragraph 71 the following: First, comparing the sensor data for the physical activity to that of the same physical activity performed previously by the same person. Second, this can allow the performance quality attribute to indicate desirability of how the physical activity was performed relative to the previous performance of the same physical activity. Thus, since the video recording is correlated to the sensor data, the video data is actually analyzed when analyzing the sensor data. Furthermore, it should be noted that the plurality of physical activities includes a variety of movements, hence, the variety of movements of the plurality of physical activities are different. 
And Kuo discloses in figs. 6-8 paragraph 72 the following: First, for example, the performance quality attribute could indicate that performance of the physical activity at time period P2 (FIG. 6) is more desirable (or closer to the criterion for desirable Second, as another example, the performance quality attribute could indicate that performance of the physical activity at time period P1 (FIG. 6) is desirable (or closer to the criterion for desirable biomechanical form) because it was a personal best. That is, the performance at P1 was closer to the criterion for desirable biomechanical form than all previous records for the same physical activity performed by the same person. Third, as a further example, the performance quality attribute could indicate that performance of the physical activity at time periods P1, P2, and P3 (FIG. 6) are less desirable (or further from the criterion for desirable biomechanical form) when averaged together, as compared to performances of the same physical activity during a previous training session by the same person. Also, see paragraphs 73-74. Thus, since the video recording is correlated to the sensor data, the video data is actually analyzed when analyzing the sensor data. Furthermore, it should be noted that the plurality of physical activities includes a variety of movements, hence, the variety of movements of the plurality of physical activities are different. 
From the above passages, Kuo discloses the newly added claimed limitations of independent claim 21 that recites “analyzing said video data to determine an activity from a plurality of activities that is being performed by said user, wherein a first one of said plurality of activities includes a first set of movements and a second one of said plurality of activities includes a second set of movements that are different from said first set of movements” (see ¶s 31, 55, 57 for analyzing said video data to determine an activity from a plurality of activities that is being performed by said user, wherein a first one of said plurality of activities includes a first set of movements and a second one of said plurality of activities includes a second set of movements that are different from said first set of movements (i.e. analyze the form of the shot as described in figs. 6-7 paragraphs 51-52, 56, 58)); “comparing said user’s movements with a first set of predetermined movements to determine at least one difference therebetween when it is determined that said user is performing said first one of said plurality of activities, said first set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said first one of said plurality of activities” (see ¶s 51-52, 56, 59, 65 for comparing said user’s movements with a first set of predetermined movements to determine at least one difference therebetween when it is determined that said user is performing said first one of said plurality of activities, said first set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said first one of said plurality of activities (i.e. comparing the sensor data for the physical activity to that of the same physical activity performed previously by the same person. As a further example, the performance quality attribute could indicate that performance of the physical activity at time periods P1, P2, and P3 (FIG. 6) are less desirable (or further from the criterion for desirable biomechanical form) when averaged together, as compared to performances of the same physical activity during a previous training session by the same person as described in figs. 6-8 paragraphs 71-72). Also, see paragraphs 73-74); “comparing said user’s movements with a second set of (see ¶s 51-52, 56, 59, 65 for comparing said user’s movements with a second set of predetermined movements to determine at least one difference therebetween when it is determined that said user is performing said second one of said plurality of activities, said second set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said second one of said plurality of activities (i.e. comparing the sensor data for the physical activity to that of the same physical activity performed previously by the same person. As a further example, the performance quality attribute could indicate that performance of the physical activity at time periods P1, P2, and P3 (FIG. 6) are less desirable (or further from the criterion for desirable biomechanical form) when averaged together, as compared to performances of the same physical activity during a previous training session by the same person as described in figs. 6-8 paragraphs 71-72). Also, see paragraphs 73-74)
In fact, Kuo discloses all the claimed limitations of independent claim 21 that recites “at least one server in communication with a wide area network (WAN)” (see ¶s 100-101 for at least one server (i.e. computer server 100 and/or computer server 106 as shown in fig. 1) as shown in fig. 1) in communication with a wide area network (WAN) (network 104 as shown in fig. 1)); “and at least one memory device (see ¶ 102 for at least one memory device for storing machine readable instructions (i.e. machine readable instructions as described in paragraph 12), at least a first set of said machine readable instructions being provided to a computing device (i.e. computer server 100 and/or computer server 106 as shown in fig. 1 paragraphs 100-101) via said at least one server (i.e. computer server 100 and/or computer server 106 as shown in fig. 1 paragraphs 100-101) and said WAN (network 104 as shown in fig. 1 paragraph 100), said first set of said machine readable instructions being adapted to operate on said computing device (i.e. computer server 100 and/or computer server 106 as shown in fig. 1 paragraphs 100-101) and perform the steps) “of: receiving video data from a camera, said video data including video of at least said user during a period of time while participating in said physical activity” (see figs. 2-4 ¶s 39-40 for receiving video data from a camera, said video data including video of at least said user during a period of time while participating in said physical activity (i.e. video recording shows the person performing the physical activity from which the sensor data was taken as shown in fig. 1 paragraph 38)); “wherein a second set of said machine readable instructions are adapted to perform the steps” (i.e. machine readable instructions as described in paragraphs 12, 102) “of: analyzing said video data to determine an activity from a plurality of activities that is being performed by said user, wherein a first one of said plurality of activities includes a first (see ¶s 31, 55, 57 for analyzing said video data to determine an activity from a plurality of activities that is being performed by said user, wherein a first one of said plurality of activities includes a first set of movements and a second one of said plurality of activities includes a second set of movements that are different from said first set of movements (i.e. analyze the form of the shot as described in figs. 6-7 paragraphs 51-52, 56, 58)); “analyzing said video data to identify movements of said user while participating in said physical activity” (see ¶s 55, 57 for analyzing said video data to identify movements of said user while participating in said physical activity (i.e. analyze the form of the shot as described in figs. 6-7 paragraphs 51-52, 56, 58)); “comparing said user’s movements with a first set of predetermined movements to determine at least one difference therebetween when it is determined that said user is performing said first one of said plurality of activities, said first set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said first one of said plurality of activities” (see ¶s 51-52, 56, 59, 65 for comparing said user’s movements with a first set of predetermined movements to determine at least one difference therebetween when it is determined that said user is performing said first one of said plurality of activities, said first set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said first one of said plurality of activities (i.e. comparing the sensor data for the physical activity to that of the same physical activity performed previously by the same person. As a further example, the performance quality attribute could indicate that performance of the physical activity at time periods P1, P2, and P3 (FIG. 6) are less desirable (or further from the criterion for desirable biomechanical form) when averaged together, as compared to performances of the same physical activity during a previous training session by the same person as described in figs. 6-8 paragraphs 71-72). Also, see paragraphs 73-74); “comparing said user’s movements with a second set of predetermined movements to determine at least one difference therebetween when it is determined that said user is performing said second one of said plurality of activities, said second set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said second one of said plurality of activities” (see ¶s 51-52, 56, 59, 65 for comparing said user’s movements with a second set of predetermined movements to determine at least one difference therebetween when it is determined that said user is performing said second one of said plurality of activities, said second set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said second one of said plurality of activities (i.e. comparing the sensor data for the physical activity to that of the same physical activity performed previously by the same person. As a further example, the performance quality attribute could indicate that performance of the physical activity at time periods P1, P2, and P3 (FIG. 6) are less desirable (or further from the criterion for desirable biomechanical form) when averaged together, as compared to performances of the same physical activity during a previous training session by the same person as described in figs. 6-8 paragraphs 71-72). Also, see paragraphs 73-74); “and using said at least one difference to provide information to said user concerning said user’s performance in said first or second one of said plurality of activities, said information comprising at least one instruction to said user concerning said user’s participation in said first or second one of said plurality of physical activities” (see ¶s 51-52, 59, 65 for using said at least one difference to provide information to said user concerning said user’s performance in said first or second one of said plurality of activities, said information comprising at least one instruction to said user concerning said user’s participation in said first or second one of said plurality of physical activities (i.e. athlete 74 can receive immediate feedback through audio and visual indicators 76 coupled to sensors 22. Indicators 76 can include lights (e.g., light emitting diodes or lamps) and/or speakers or other device configured to generate a sound. When the athlete's form is incorrect or undesirable, indicators 76 emit a light and/or sound to indicate how to improve the shot as described in fig. 7 paragraph 56). Also, see figs. 6-8 paragraphs 71-74); “wherein said information is provided to said user via said computing device” (see ¶s 67-68, 81 for said information is provided to said user via said computing device (i.e. presenting the plurality of information elements on presentation device 94 as shown om fig. 10 paragraphs 66, 69))
Therefore, Kuo discloses all the claimed limitations of independent claim 21, and also, all the claimed limitations of independent claims 31 and 40 that recite similar 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo et al. (US 2016/0180059 A1)(hereinafter Kuo).
Re claim 21, Kuo discloses a system for improving a user’s performance in a physical activity, comprising: at least one server in communication with a wide area network (WAN) (see ¶s 100-101 for at least one server (i.e. computer server 100 and/or computer server 106 as shown in fig. 1) as shown in fig. 1) in communication with a wide area network (WAN) (network 104 as shown in fig. 1)); and at least one memory device for storing machine readable instructions, at least a first set of said machine readable instructions being provided to a computing device via said at least one server and said WAN, said first set of said machine readable instructions (see ¶ 102 for at least one memory device for storing machine readable instructions (i.e. machine readable instructions as described in paragraph 12), at least a first set of said machine readable instructions being provided to a computing device (i.e. computer server 100 and/or computer server 106 as shown in fig. 1 paragraphs 100-101) via said at least one server (i.e. computer server 100 and/or computer server 106 as shown in fig. 1 paragraphs 100-101) and said WAN (network 104 as shown in fig. 1 paragraph 100), said first set of said machine readable instructions being adapted to operate on said computing device (i.e. computer server 100 and/or computer server 106 as shown in fig. 1 paragraphs 100-101) and perform the steps) of: receiving video data from a camera, said video data including video of at least said user during a period of time while participating in said physical activity (see figs. 2-4 ¶s 39-40 for receiving video data from a camera, said video data including video of at least said user during a period of time while participating in said physical activity (i.e. video recording shows the person performing the physical activity from which the sensor data was taken as shown in fig. 1 paragraph 38)); wherein a second set of said machine readable instructions are adapted to perform the steps (i.e. machine readable instructions as described in paragraphs 12, 102) of: analyzing said video data to determine an activity from a plurality of activities that is being performed by said user, wherein a first one of said plurality of activities includes a first set of movements and a second one of said plurality of activities includes a second set of movements that are different from said first set of movements (see ¶s 31, 55, 57 for analyzing said video data to determine an activity from a plurality of activities that is being performed by said user, wherein a first one of said plurality of activities includes a first set of movements and a second one of said plurality of activities includes a second set of movements that are different from said first set of movements (i.e. analyze the form of the shot as described in figs. 6-7 paragraphs 51-52, 56, 58)); analyzing said video data to identify movements of said user while participating in said physical activity (see ¶s 55, 57 for analyzing said video data to identify movements of said user while participating in said physical activity (i.e. analyze the form of the shot as described in figs. 6-7 paragraphs 51-52, 56, 58)); comparing said user’s movements with a first set of predetermined movements to determine at least one difference therebetween when it is determined that said user is performing said first one of said plurality of activities, said first set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said first one of said plurality of activities (see ¶s 51-52, 56, 59, 65 for comparing said user’s movements with a first set of predetermined movements to determine at least one difference therebetween when it is determined that said user is performing said first one of said plurality of activities, said first set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said first one of said plurality of activities (i.e. comparing the sensor data for the physical activity to that of the same physical activity performed previously by the same person. As a further example, the performance quality attribute could indicate that performance of the physical activity at time periods P1, P2, and P3 (FIG. 6) are less desirable (or further from the criterion for desirable biomechanical form) when averaged together, as compared to performances of the same physical activity during a previous training session by the same person as described in figs. 6-8 paragraphs 71-72). Also, see paragraphs 73-74); comparing said user’s movements with a second set of predetermined movements to determine at least one difference therebetween when it is determined that said user is performing said second one of said plurality of activities, said second set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said second one of said plurality of activities (see ¶s 51-52, 56, 59, 65 for comparing said user’s movements with a second set of predetermined movements to determine at least one difference therebetween when it is determined that said user is performing said second one of said plurality of activities, said second set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said second one of said plurality of activities (i.e. comparing the sensor data for the physical activity to that of the same physical activity performed previously by the same person. As a further example, the performance quality attribute could indicate that performance of the physical activity at time periods P1, P2, and P3 (FIG. 6) are less desirable (or further from the criterion for desirable biomechanical form) when averaged together, as compared to performances of the same physical activity during a previous training session by the same person as described in figs. 6-8 paragraphs 71-72). Also, see paragraphs 73-74); and using said at least one difference to provide  said information comprising at least one instruction to said user concerning said user’s participation in said first or second one of said plurality of physical activities (see ¶s 51-52, 59, 65 for using said at least one difference to provide information to said user concerning said user’s performance in said first or second one of said plurality of activities, said information comprising at least one instruction to said user concerning said user’s participation in said first or second one of said plurality of physical activities (i.e. athlete 74 can receive immediate feedback through audio and visual indicators 76 coupled to sensors 22. Indicators 76 can include lights (e.g., light emitting diodes or lamps) and/or speakers or other device configured to generate a sound. When the athlete's form is incorrect or undesirable, indicators 76 emit a light and/or sound to indicate how to improve the shot as described in fig. 7 paragraph 56). Also, see figs. 6-8 paragraphs 71-74); wherein said information is provided to said user via said computing device (see ¶s 67-68, 81 for said information is provided to said user via said computing device (i.e. presenting the plurality of information elements on presentation device 94 as shown om fig. 10 paragraphs 66, 69))
Re claim 22, Kuo as discussed in claim 21 above discloses all the claim limitations with additional claimed feature wherein said first and second ones of said plurality of activities are selected from tennis, golf, soccer, basketball, and football (see ¶ 31 for said first and second ones of said plurality of activities are selected from tennis, golf, soccer, basketball, and football)
Re claim 23, Kuo as discussed in claim 21 above discloses all the claim limitations with additional claimed feature wherein said first set of said machine readable instructions (i.e. machine readable instructions as described in paragraphs 12, 102) are further adapted to receive data from at least one sensor, said at least one sensor being connected to at least one of said user and equipment used by said user during said physical activity, said data being acquired during said period of time (see fig. 2-5 ¶s 32-33, 39, 42-43 for receive data from at least one sensor, said at least one sensor being connected to at least one of said user and equipment used by said user during said physical activity, said data being acquired during said period of time (i.e. video recording shows the person performing the physical activity from which the sensor data was taken as shown in fig. 1 paragraph 38))
Re claim 24, Kuo as discussed in claim 23 above discloses all the claim limitations with additional claimed feature wherein said step of using said at least one difference to provide information to said user further comprises using said at least one difference and said data acquired from said at least one sensor to provide said information to said user concerning said user’s participation in said first or second one of said plurality of physical activities (see ¶s 51-52, 59, 65 for said step of using said at least one difference to provide information to said user further comprises using said at least one difference and said data acquired from said at least one sensor to provide said information to said user concerning said user’s participation in said first or second one of said plurality of physical activities (i.e. athlete 74 can receive immediate feedback through audio and visual indicators 76 coupled to sensors 22. Indicators 76 can include lights (e.g., light emitting diodes or lamps) and/or speakers or other device configured to generate a sound. When the athlete's form is incorrect or undesirable, indicators 76 emit a light and/or sound to indicate how to improve the shot as described in fig. 7 paragraph 56). Also, see figs. 6-8 paragraphs 71-74)
Re claim 25, Kuo as discussed in claim 24 above discloses all the claim limitations with additional claimed feature wherein said data is biometric data and comprises at least one of heart rate data, oxygen saturation levels, body temperature, eye movement, breathing rate, and speed (see ¶s 27, 66 for said data is biometric data and comprises at least one of heart rate data, oxygen saturation levels, body temperature, eye movement, breathing rate, and speed (i.e. the sensor data produced by the one or more sensors data includes biometric and/or biomechanical data. Examples of biometric data include without limitation heart rate and respiratory rate as described in paragraph 37))
Re claim 26, Kuo as discussed in claim 24 above discloses all the claim limitations with additional claimed feature wherein said equipment comprises at least one of clothing, a helmet, a hat, footwear, a tennis racket, a golf club, and a ball (see ¶ 32 for said equipment comprises at least one of clothing, a helmet, a hat, footwear, a tennis racket, a golf club, and a ball (i.e. physical activities include without limitation, shooting a basketball into a hoop, pitching a baseball, swinging a golf club, baseball bat, tennis racket, hockey stick, or other type of equipment, and kicking a football as described in paragraph 31))
Re claim 27, Kuo as discussed in claim 24 above discloses all the claim limitations with additional claimed feature wherein said data comprises one of speed, rotation, impact force, gait, shear force, acceleration, and G-force (see figs. 7, 9-10 ¶s 34, 37, 41, 53, 57, 98 for said data comprises one of speed, rotation, impact force, gait, shear force, acceleration, and G-force (i.e. this allows certain biomechanical measurements (such as angles between parts of the person's body, speed or acceleration of parts of the person's body) to be part of the report and then presented for review by the person who performed the physical activity or to another person as described in fig. 8 paragraph 66))
Re claim 28, Kuo as discussed in claim 21 above discloses all the claim limitations with additional claimed feature wherein said first set of machine readable instructions are farther adapted to receive self-realization data from said user during said period of time, said self-realization data being used by said set of machine readable instructions to analyze said video data for proper movement (see ¶s 55, 57 for said first set of machine readable instructions (i.e. machine readable instructions as described in paragraphs 12, 102) are farther adapted to receive self-realization data from said user during said period of time (i.e. video recording 16 is produced over multiple periods of time: P1, P2, and P3. Each period of time has a corresponding portion in video recording 16 and sensor data 18, each of which are schematically depicted by a different type of linear shading line as described in fig. 6 paragraphs 51-52), said self-realization data being used by said set of machine readable instructions (i.e. machine readable instructions as described in paragraphs 12, 102) to analyze said video data for proper movement (i.e. analyze the form of the shot as described in figs. 6-7 paragraphs 51-52, 56, 58))
Re claim 29, Kuo as discussed in claim 21 above discloses all the claim limitations with additional claimed feature wherein said at least one instruction is provided to said user at least one of audibly and visually (see ¶s 55, 59, 65 for said at least one instruction is provided to said user at least one of audibly and visually (i.e. athlete 74 can receive immediate feedback through audio and visual indicators 76 coupled to sensors 22. Indicators 76 can include lights (e.g., light emitting diodes or lamps) and/or speakers or other device configured to generate a sound. When the athlete's form is incorrect or undesirable, indicators 76 emit a light and/or sound to indicate how to improve the shot as described in fig. 7 paragraph 56))
Re claim 30, Kuo as discussed in claim 21 above discloses all the claim limitations with additional claimed feature wherein said at least one instruction is provided to said user visually by showing said user both said user’s movement and said predetermined movement simultaneously, thereby allowing the user to witness similarities and differences therebetween (see ¶s 55, 59, 65 for said at least one instruction is provided to said user visually by showing said user both said user’s movement and said predetermined movement simultaneously, thereby allowing the user to witness similarities and differences therebetween (i.e. athlete 74 can receive immediate feedback through audio and visual indicators 76 coupled to sensors 22. Indicators 76 can include lights (e.g., light emitting diodes or lamps) and/or speakers or other device configured to generate a sound. When the athlete's form is incorrect or undesirable, indicators 76 emit a light and/or sound to indicate how to improve the shot as described in fig. 7 paragraph 56))
Re claim 31, Kuo discloses a method for improving a user's performance in a sporting activity comprising the steps of: receiving video data from a camera, said video data including video of at least said user during a period of time while participating in said sporting activity (see figs. 2-4 ¶s 39-40 for receiving video data from a camera, said video data including video of at least said user during a period of time while participating in said sporting activity (i.e. video recording shows the person performing the physical activity from which the sensor data was taken as shown in fig. 1 paragraph 38)); analyzing said video data to determine an activity from a plurality of activities that is being performed by said user, wherein a first one of said plurality of activities includes a first set of movements and a second one of said plurality of activities includes a second set of movements that are different from said first set of movements (see ¶s 31, 55, 57 for analyzing said video data to determine an activity from a plurality of activities that is being performed by said user, wherein a first one of said plurality of activities includes a first set of movements and a second one of said plurality of activities includes a second set of movements that are different from said first set of movements (i.e. analyze the form of the shot as described in figs. 6-7 paragraphs 51-52, 56, 58)); analyzing said video data to identify movements of said user while participating in said activity (see ¶s 55, 57 for analyzing said video data to identify movements of said user while participating in said activity (i.e. analyze the form of the shot as described in figs. 6-7 paragraphs 51-52, 56, 58)); comparing said user’s movements with a first set of preferred movements (see ¶s 51-52, 56, 59, 65 for comparing said user’s movements with a first set of preferred movements to determine at least one difference therebetween when it is determined that said user is performing said first one of said plurality of activities, said first set of preferred movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said first one of said plurality of activities (i.e. comparing the sensor data for the physical activity to that of the same physical activity performed previously by the same person. As a further example, the performance quality attribute could indicate that performance of the physical activity at time periods P1, P2, and P3 (FIG. 6) are less desirable (or further from the criterion for desirable biomechanical form) when averaged together, as compared to performances of the same physical activity during a previous training session by the same person as described in figs. 6-8 paragraphs 71-72). Also, see paragraphs 73-74); comparing said user’s movement with a second set of preferred movements to determine at least one difference therebetween when it is determined that said user is performing said second one of said plurality of activities, said second set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said second one of said plurality of activities (see ¶s 51-52, 56, 59, 65 for comparing said user’s movement with a second set of preferred movements to determine at least one difference therebetween when it is determined that said user is performing said second one of said plurality of activities, said second set of predetermined movements comprising movements known and stored prior to said period of time and associated with at least one previous performance in said second one of said plurality of activities (i.e. comparing the sensor data for the physical activity to that of the same physical activity performed previously by the same person. As a further example, the performance quality attribute could indicate that performance of the physical activity at time periods P1, P2, and P3 (FIG. 6) are less desirable (or further from the criterion for desirable biomechanical form) when averaged together, as compared to performances of the same physical activity during a previous training session by the same person as described in figs. 6-8 paragraphs 71-72). Also, see paragraphs 73-74); and using said at least one difference to provide information to said user concerning said user’s performance in said first or second one of said plurality of activities, said information comprising at least one suggestion to said user concerning said user’s participation in said first or second one of said plurality of activities (see ¶s 51-52, 59, 65 for using said at least one difference to provide information to said user concerning said user’s performance in said first or second one of said plurality of activities, said information comprising at least one suggestion to said user concerning said user’s participation in said first or second one of said plurality of activities (i.e. athlete 74 can receive immediate feedback through audio and visual indicators 76 coupled to sensors 22. Indicators 76 can include lights (e.g., light emitting diodes or lamps) and/or speakers or other device configured to generate a sound. When the athlete's form is incorrect or undesirable, indicators 76 emit a light and/or sound to indicate how to improve the shot as described in fig. 7 paragraph 56). Also, see figs. 6-8 paragraphs 71-74), said information being provided to said user via said computing device (see ¶s 67-68, 81 for said information being provided to said user via said computing device (i.e. presenting the plurality of information elements on presentation device 94 as shown om fig. 10 paragraphs 66, 69))
Re claim 32, Kuo as discussed in claim 22 above discloses all the claimed limitations of claim 32.
Re claim 33, Kuo as discussed in claim 23 above discloses all the claimed limitations of claim 33.
Re claim 34, Kuo as discussed in claim 33 above discloses all the claim limitations with additional claimed feature wherein said step of using said at least one difference to provide information to said user further comprises using said at least one difference and data acquired from said at least one sensor to provide said information to said user concerning said user’s participation in said first or second one of said plurality of activities (see ¶s 51-52, 59, 65 for said step of using said at least one difference to provide information to said user further comprises using said at least one difference and data acquired from said at least one sensor to provide said information to said user concerning said user’s participation in said first or second one of said plurality of activities (i.e. athlete 74 can receive immediate feedback through audio and visual indicators 76 coupled to sensors 22. Indicators 76 can include lights (e.g., light emitting diodes or lamps) and/or speakers or other device configured to generate a sound. When the athlete's form is incorrect or undesirable, indicators 76 emit a light and/or sound to indicate how to improve the shot as described in fig. 7 paragraph 56). Also, see figs. 6-8 paragraphs 71-74)
Re claim 35, Kuo as discussed in claim 26 above discloses all the claimed limitations of claim 35.
Re claim 36, Kuo as discussed in claim 28 above discloses all the claimed limitations of claim 36.
Re claim 37, Kuo as discussed in claim 31 above discloses all the claim limitations with additional claimed feature wherein said at least one suggestion is provided to said user at least one of audibly and visually (see ¶s 55, 59, 65 for said at least one suggestion is provided to said user at least one of audibly and visually (i.e. athlete 74 can receive immediate feedback through audio and visual indicators 76 coupled to sensors 22. Indicators 76 can include lights (e.g., light emitting diodes or lamps) and/or speakers or other device configured to generate a sound. When the athlete's form is incorrect or undesirable, indicators 76 emit a light and/or sound to indicate how to improve the shot as described in fig. 7 paragraph 56))
Re claim 38, Kuo as discussed in claim 30 above discloses all the claimed limitations of claim 38.
Re claim 39, Kuo as discussed in claim 34 above discloses all the claim limitations with additional claimed feature wherein said data Is used to provide feedback (see ¶s 55, 59, 65 for said data Is used to provide feedback to said user regarding movement of said equipment while said user is participating in said first or second one of said plurality of activities (i.e. athlete 74 can receive immediate feedback through audio and visual indicators 76 coupled to sensors 22. Indicators 76 can include lights (e.g., light emitting diodes or lamps) and/or speakers or other device configured to generate a sound. When the athlete's form is incorrect or undesirable, indicators 76 emit a light and/or sound to indicate how to improve the shot as described in fig. 7 paragraph 56). Also, see figs. 6-8 paragraphs 71-74)
Re claim 40, Kuo discloses a system for monitoring and providing feedback on a user’s participation in a sports activity, comprising: at least one server in communication with a wide area network (WAN) (see ¶s 100-101 for at least one server (i.e. computer server 100 and/or computer server 106 as shown in fig. 1) as shown in fig. 1) in communication with a wide area network (WAN) (network 104 as shown in fig. 1)); and at least one memory device for storing machine readable instructions, at least a first set of said machine readable instructions being provided to a computing device via said at least one server and said WAN, said first set of said machine readable instructions being adapted to operate on said computing device and perform the steps (see ¶ 102 for at least one memory device for storing machine readable instructions (i.e. machine readable instructions as described in paragraph 12), at least a first set of said machine readable instructions (i.e. machine readable instructions as described in paragraph 12) being provided to a computing device (i.e. computer server 100 and/or computer server 106 as shown in fig. 1 paragraphs 100-101) via said at least one server (i.e. computer server 100 and/or computer server 106 as shown in fig. 1 paragraphs 100-101) and said WAN (network 104 as shown in fig. 1 paragraph 100), said first set of said machine readable instructions (i.e. machine readable instructions as described in paragraph 12) being adapted to operate on said computing device (i.e. computer server 100 and/or computer server 106 as shown in fig. 1 paragraphs 100-101) and perform the steps) of: receiving video data from a camera of said user while participating in said sports activity (see figs. 2-4 ¶s 39-40 for receiving video data from a camera of said user while participating in said sports activity (i.e. video recording shows the person performing the physical activity from which the sensor data was taken as shown in fig. 1 paragraph 38)); wherein a second set of said machine readable instructions (i.e. machine readable instructions as described in paragraphs 12, 102) are adapted to perform the steps of: analyzing said video data to identify a particular activity from a plurality of activities that is being performed by said user where each activity has different movements associated therewith (see ¶s 31, 55, 57 for analyzing said video data to identify a particular activity from a plurality of activities that is being performed by said user where each activity has different movements associated therewith (i.e. analyze the form of the shot as described in figs. 6-7 paragraphs 51-52, 56, 58)); analyzing said video data to identify movements of said user while participating in said identified activity (see ¶s 55, 57 for analyzing said video data to identify movements of said user while participating in said identified activity (i.e. analyze the form of the shot as described in figs. 6-7 paragraphs 51-52, 56, 58)); comparing said user’s movements with movements of another participating in said identified activity to determine at least one difference therebetween, wherein movements of another participating in a first one of said plurality of activities are different than movements of another participating in a second one of said plurality of activities and are selected based on the identified activity of said user (see ¶s 51-52, 56, 59, 65 for comparing said user’s movements with movements of another participating in said identified activity to determine at least one difference therebetween, wherein movements of another participating in a first one of said plurality of activities are different than movements of another participating in a second one of said plurality of activities and are selected based on the identified activity of said user (i.e. comparing the sensor data for the physical activity to that of the same physical activity performed previously by the same person. As a further example, the performance quality attribute could indicate that performance of the physical activity at time periods P1, P2, and P3 (FIG. 6) are less desirable (or further from the criterion for desirable biomechanical form) when averaged together, as compared to performances of the same physical activity during a previous training session by the same person as described in figs. 6-8 paragraphs 71-72). Also, see paragraphs 73-74); and using said at least one difference to provide information to said user concerning said user's performance in said identified activity, said information comprising instruction that will allow said user's future performance in said identified activity to improve and feedback regarding movement of equipment while said user was participating in said identified activity (see ¶s 51-52, 59, 65 for using said at least one difference to provide information to said user concerning said user's performance in said identified activity, said information comprising instruction that will allow said user's future performance in said identified activity to improve and feedback regarding movement of equipment while said user was participating in said identified activity (i.e. athlete 74 can receive immediate feedback through audio and visual indicators 76 coupled to sensors 22. Indicators 76 can include lights (e.g., light emitting diodes or lamps) and/or speakers or other device configured to generate a sound. When the athlete's form is incorrect or undesirable, indicators 76 emit a light and/or sound to indicate how to improve the shot as described in fig. 7 paragraph 56))
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

12/23/2021
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484